
	
		II
		110th CONGRESS
		1st Session
		S. 138
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 4, 2007
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to apply the joint return limitation for capital gains exclusion to certain
		  post-marriage sales of principal residences by surviving spouses.
		  
	
	
		1.Application of joint return limitation for
			 capital gains exclusion to certain post-marriage sales of principal residences
			 by surviving spouses
			(a)Sale within 2 years of spouse's
			 deathSection 121(b) of the
			 Internal Revenue Code of 1986 (relating to limitations) is amended by adding at
			 the end the following new paragraph:
				
					(4)Special rule for certain sales by surviving
				spousesIn the case of a sale
				or exchange of property by an unmarried individual whose spouse is deceased on
				the date of such sale, paragraph (1) shall be applied by substituting
				$500,000 for $250,000 if such sale occurs not
				later than 2 years after the date of death of such spouse and the requirements
				of paragraph (2)(A) were met immediately before such date of
				death.
					.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to sales or exchanges after December 31, 2006.
			
